                                                                                CLEFX S OFFSCE U.S.DIST.COURT
                                                                                       AT ROANOKE,VA
                                                                                            FILED
                    IN TH E U N ITED STATE S D IST RICT CO U RT
                    FO R TH E W E STERN D IST M CT O F W RG IN M                         sEP 29 2212
                                R OAN O U D IW SION                                  JUL C UDLEX CLERK
                                                                                   BY;
                                                                                         D=       L
JAMIE S.for
SAM TTEL S.ydeceased,

       Plaintiff                                        CivilAction N o.7:18-CV-00294



AN D RRW SAU L,Com m issionetof
SocialSecuritp                                          By: M ichaelF.U rbansld
                                                        ChiefUnited StatesDistrictJudge
       D efendant

                                M EM ORAN D U M O PIN IO N

       Tllis socialsecurity disability appealwasreferred to the H onotable RobertS.Ballou,

UitedStatesMagistrateludge,putsuantto28U.S.C.j636q$(1)7),fotproposedfinclingsof
factandarecommendeddisposidon.Themagistratejudgeflledareportandrecommendadon
(R&R)onlune14,2019,tecommendingthattheplaindff'smodonforsummaryjudgmentbe
denied, the Commissioner's modon for summary judgment be granted, and the
Commissioner'ssnaldecisionbeaffirmed.PlainéffSamuelS.r<Somuel'')hasflledobjecdons
to the reportand thism atterisnow ripe forthe court'sconsideraéon.l

1.Standard ofReview ofM agistrateJudgeDecision
       The objection requirementsetforf
                                      .h in Rule 72$)ofthe FederalRtzles ofCivil
Procedurezisdesigned to ffttaingjthe attention of130th the distdctcout'tand tlaecourtof


1SamueldiedonJanuary30,2019andlliswife,lnmieS.,wassubsdtutedaspbindff.ECF No.25.Toavoid
confusion,theplnintiffwt'llstillbereferred to as<<Sam ue1.''
2fw ithin 14 daysafterbeing serv'ed with acopyoftherecomm ended disposition,aparty m aysezveand ftle
speciscwrit'tenobjecdonstotheproposedfmrlingsandrecommendadons.''Fed.R.Civ.P.72$).
appealsupon only thoseissuesthatremainin disputeafterthemagisttatejudgehasmade
hndingsandrecommendaéons.''UnitedStatesv.Mid ette,478F.3d616,621(4thCir.2007)
(citingThomasv.Arn,474U.S.140,147-48(1985)).An objecdngpartymustdo so Tfwith
suffk ient specificity so as reasonably to alett the disttictcourtof the true ground for the

objection-''Id.at622.
      To concludeotherwisewould defeatthepumose ofrequiring objecdons.W e
      w ould be perrniténg aparty to appealany issue thatwasbefore the m agistrate
       judge,regardlessofthenatureandscopeofobjecéonsmadeto themagisttate
       judge'srepozt.Eitherthedisttictcotzrtwouldthenhavetoteview everyissuein
       the magistratejudge'sproposed Endingsand tecommendadonsorcourtsof
       appeals would be required to zeview issues that the district coutt never
       considered.In eithercase,judicialzesourceswould bewasted and the clistdct
       coutt's effectiveness based on help from magistrate judges wotzld be
       tm detvnined.

Id

       Thedistdctcourtmustdete= ineA novpanypordonofthemagisttatejudge'sreport
andrecommendation to which aproperobjecdon hasbeen made.Tfl'hedistrictcourtmay
acceptatejectaormodifytherecommended disposidon;receivefllttlnerevidence;orreturn the
mattertothemagistratejudgewithinstructions.''Fed.R.Civ.P.729$(3);accord28U.S.C.j
636q$(1).
       If,however,apartyTffmakesgeneralorconclusoryobjecdonsthatdo notdirectthe
co''t'tto aspecifk errorin themagistratejudge'sproposed Sndingsandrecommendationsy'''
X novo review isnotrequired.Di ros ero v.Colvin,No.5:13-cv-00088-FDW -DSC,2014

WL 1669806,at*1 (W..
                   D .N.C.Apr.28,2014)(quodngHoward Yellow Cabs,Inc.v.United
States,987F.Supp.469,474 (W.D.N.C.1997)(quodngOmianov.Johnson,687F.2d44,47
(4th Cir.19821 .ffT'
                   hecout'twillnotconsiderthoseobjecdonsbytheplaindffthataremerely

                                             2
conclusoryorattemptto objecttotheentiretyoftheReport,withoutfocusing thecourt's
attenéon on specihc errorstherein.''Cam erv.Comm 'rofSoc.Sec.,N o.4:08cv69,2009W L

9044111,at*2(E.D.Va.M ay6,2009),aff'd,373F.App'x346(4th Cir.2010)9seeMid ette,
478F.3dat621rfsection6369$(1)doesnotcountenanceaform ofgenetalizedobjecdonto
coverallissuesaddressedbythemagistratejudge;itcontemplatesthatapartfsobjecdontoa
magistratejudge'sreportbespecificandpardcularized,asthestatm edirectsthedisttictcoul't
toreview onlyGthosepomhnsofthereportorjpecl
                                          fedproposedSndingsorrecommendadonsto
séJ*
   ô'
    â ob
       .hc
         tion/'
              .rmade.'''t.Suchgeneralobjecéonsffhavethesameeffectasafailtuetoobject,
orasawaivetofsuch objection.''Moon v.BWX Technolo 'es,742F.Supp.2d 827,829
(W .D.Va.2010),aff'd,498F.App'x268(4thCit.2012).SeealsoArn,474U.S.at154rfrllhe
stamtedoesnotzeqllitethejudgetoreview anissueéqnovoifnoobjectionsateftled....'').
      Rehashing argumentsraised befote the magisttate judge doesnotcomply wit.h the
requirementsetforthintheFederalRulesofCivilProceduretofllespecifk objections.Indeed,
objecdonsthatsimplyreiterateargumentsraisedbeforethemagistratejudgeareconsideredto
begenetalobjecdonsto theentitetyofthetepottand tecommendation.SeeVene v.Asttue,
539F.Supp.2d841,844-45 (W.D.Va.2008).Asthecourtnoted iny-çs-e-y:
      Allowing a litigant to obtnin de novo review of her entire case by m erely
      refotmattinganeatlierbriefasanobjecéonffmakles)theitaiéaltefetencetothe
      m agistrate useless.The Sm cdonsofthe districtcourtare effectively duplicated
      as both the m agisttate and the district court perform identical tasks.This
      duplicaéon (?ftimeandeffortwastesjudicialresourcesratherthan savingthem,
      and runscontraryto thepurposesoftheM agistratesAct.''Howard (v.Sec'yof
      Health& Hllman Servs.l,932 F.2d (505,)EI509 ((6t.11Cit.1991)j.




                                           3
V ç.
   ac ,539 F.Supp.2d at846.A plaindffwho reiterateshispteviously-raised azgtzm entswill
- ...




notbegiven ffthesecond biteattheapple(helseeksi''instead,llisre-flledbziefwillbetreated
asageneralobjecdon,wllichhasthesameeffectaswouldafailuretoobject.Id.
I1.JudicialReview ofSocialSectzrityDeterminations
        Itis notthe province ofa federalcourtto m ake adm inisttadve clisability decisions.

Rather,judicialreview ofdisabilitycasesislimitedtodetet-miningwhethersubstantialevidence
supportstheCom m issioner'sconclusion thattheplaindfffailed to m eetllisburden ofproving

disability.See Ha sv.Sullivan,907 F.2d 1453,1456 (4th Cir.1990)9see also Lawsv.
Celebrezze,368F.2d640,642(4thCir.1966).In sodoing,thecourtmayneitherundertakea
X novo review oftheCommissioner'sdecision nozre-weigh theevidenceofrecotd.Hunter

v.Sllllivan,993 F.2d 31,34 (4th Cir.1992).Evidenceissubstandalwhen,considetitng the
record asawhole,itm ightbedeem ed adequateto supportaconclusion by areasonablem ind,

m chardson v.Perales,402 U .S.389,401 (1971),orwhen itwould be sufhcientto refuse a

Hirectedverdictin ajurytrial.Smithv.Chater,99F.3d 635,638(4th Cit.1996).Substanéal
evidenceisnota fflatge orconsiderable am ountofevidencey''Piercev.U nderwood,487 U.S.

552,565 (1988),butismotethan amerescindllaand somewhatlessthan apreponderance.
Perales,402 U .S.at401;Laws,368 F.2d at642.Ifthe Comm issionez's decision issupported

by substanéalevidçnce,itmustbeaffirmed.42U.S.C.j405(g);Perales,402 U.S.at401.




                                             4
111. PlaindfpsObjections3
        Snmuelobjectstotht'eefmclingsbythemagistratejudge:(1)thattheAT,
                                                                      J'sassessment
ofSnmuel'sresidualfuncdonalcapacity I1lFCIissupported by substantialevidence;(2)that
the ATJ considered and gaveproperweightto Samuel'ssubjecdve complaints;and (3)that
new evidence sublnitted to the Appeals Councildid notwarrantrem and of his case.The

Commissionerresponded thatthemagistratejudgecotrectly found thatsubstanéalevidence
suppozted the AT,
                J'sconclusions.
        A.PhysicalRFC Assessm ent

        Theptocessforassessing aclqim ant'sILFC issetfot'th in SSR 96-817,1996W L 374184

(S.S.A.).Thelnlling setsoutinrelevantpartthefollowing:
        TheRFC m ustflrstidendfytheindividual'sfunctionallim itadonsorrestdctions
        and assess lais or her wozk-telated abilides on a f'
                                                           uncdon-by-funcdon basis,
        includingthefuncéonsinparagraphs(b),(c),and(d)of20CFR 404.1545and
        416.945.O nly after thatm ay the IIFC be expzessed in tet'
                                                                 m softhe exeo onal
        levelsofwork,sedentary,light,m edbpm ,heavy,and very heavy.

1d.at*1.Physicalabilitiessetoutin 20 C.F.R.404.1545@)and 416.945$)include sitdng,
stanling, walking, lifting, carrying, pushing, plplling, zeaching, handling, stooping, and

crouching.Mentalabilitiessetoutin subpatt(c)ofthereguladon include understancling,
rem em bering,and catrying outinstrucdons,zesponding appropriately to supervision,co-

workers,andwork pzessuresin aworksetdng.Othetabiliéessetoutin subpart(d)ofthe
regulaéon include those affected by sldn impnirments or epilepsy,im plit-ment of vision,

henting orother senses,ozim pairm entswllich im pose envitonm entalrestdcdons.



3D etailed factsaboutSamuel'sim pni- entsand m edicaland proceduralllistory can befounditzthereport
andrecommendadon(ECFNo.26)andintheaclministradvetranscript(ECFNo.8)andwillnotberepeated
here.
                                                 5
       TheFotzrthCircuitmadeclearitlMonroev.Colvin,826F.3d176(4th Cir.2016),that
the Tffassessm entm ustfltstidendfy the individual's funcdonallim itaéons orrestricdonsand

ajsessl
      aisorherwork-related abilideson afunction-by-funcdon basis,inclucling thefuncdons'

listedin theregtzladons.''Monroe,826F.3dat187-188(ciéngMasciov.Colvin,780F.3d 632,
636(4th Cir.2015)(quodngSSR 96-8P,61Fed.Reg.at34,475)).Onlyaftersuchafuncdon-
by-funcdon analysismay an ATJ expressILF'C ffV tet'msofthe exertionallevelsofwotk.'''
Monroe,826F.3dat179(quodngSSR 96-817,61Fed.Reg.at34,475).
       Expressing ILF'C before analyzing the clnim ant's lim itaéons fancdon by R ncdon

createsthedangerthatfrftheadjudicatot gwi11loverlook limitadonsorrestdcdonsthatwould
natrow therangrsand typesofwork an individualmay beable to do.'''idaat187 (quodng
Mascio,780 F.3d at 636 and SSR 96-8p,61 Fed.Reg.at 34,476).In addidon,the AT,
                                                                            J's
assessm entm ustincludeanatradve discussion ofhow theevidencesupportseach conclusion,

citing m edicalfactsand nonm edicalevidence,and fffm ustbuild an accurateand logicalbridge

from theevidenceto hisconclusion.'''Id.at189(quodngCliffordv.A fel,227F.3d 863,872
(7thCit.2000)).4
        In thiscase,the ATJ ftrstfound thatSamuelhad the severeimpnitments ofalcohol
abuse and stattzs-post hip atthtoplasty fot left hip avasctzlar necrosis.She then discussed

Snmuel'smedicalhistoryatlength and summrized llissubjecévecomplaints,incluclingthe
testimony hegaveatthehearing.R.53-58.The ATJconcluded thatSamuelhad theRFC to



4InClifford,227F.3d at872,thecourtobsetved thatitisnotenoughforan ATJto statein aconclusory
m annerthataclnimant'stestim onyregarcling limitationsplaced on llisdaily acdvitieswasunsupported by the
medicaleddence.Rather,an ATJ
                           ,mustardculateftsomelegitimatereason forllisdedsion''andRbut
                                                                                      '
                                                                                      ldan
accum teand logicalbridge from theevidenceto ltisconclusion.''
                                                   6
do sedentaty work with the addidonalrestricdonsofstanding and walking for atotaloftwo

hoursin an eight-hourworkday with each standing intervallasdng up to one-halfhourata

tim e and walking up to fifteen m inutes ata tim e;occasionalbalancing,stooping,crouching,

crawling,kneeling,and climbing,butnever on ladders,ropes,or scaffolds;he could do no

pushing ozp'xlling w1t.11the low erexttem ides;w ould need to avoid concenttated exposure to

tem pezatate exttem esofcold and heat,wem ess,hllm idity,and vibtations,and would requite

acane foram bulaéon.R.53.

       The AT,
             J'S decision included a detailed slxmmary ofSamuel's medicalrecords,the
medicalopinions,andhisheadngtestimony.ThemagistratejudgeconcludedthattheATJ's
opinion included the parradve i scussion zequited by SSR 96-8P and contained suffkient

information to allow meaningftzlreview.The courtwasnotleftto guessabouthow theAIJ
reached herconclusionsbecause she adequately explnined them .

       Samuelargtzesthatthe AIJdidnotbuild thetflogicalbridge''requited byMontoeand
Clifford.However,a review of the ATJ dete= inadon shows that she did exple her
conclusions.Fotexam ple,shepointed outthatalthough Sam ueltestified thathewasunable

to walk becauseofseverelzip pain,he also tesdfied thathecould walk the length ofa football

Eeld without stopping to zest,and thathe could do chores M ound the house with frequent

breaks.Following hislefttotalhip arthroplasty,Sam uelwasdescribed asdoing wellwith only

lateralincision pain and minim alpain with range ofm odon.Five m onths after hip stugery,

Sam uelwasdischarged from physicaltherapy forfailing to appearforappointm entsbutitw as

noted thathisstrength,pain levels,gait,and funcdonalperform ancehad allimproved.R.54.
      The ATJ discussed additional medical tecotds wltich showed little evidence
m usculoskeletalabnorm alides and also indicated that m ost ofSam uel's problem s were the

resultofalcoholintoxicadon and abuse.H ereported using a bicycle fortransportadon and a

psychiatdst he saw encouraged llim to retatn to wotk.W hen Sam uelwas not conslzm ing

alcohol,he reported feeling betterbuthad som e lefthip pain and weakness.

      In sllm,the ATJ discussed alltheevidenceatlength befote concluding thattheRFC
was supported by the longim dinalrecord,Sam uel's course oftreatm ent,llis daily acdvities

includingworkacdvides,theobjecdvemedicaltvidence,andtheopinionevidence.Thus,the
couttO dsthatthe ATJ provided afflogicalbridge''forherconclusionsregarding Samuel's
RFC.The ALJ also conducted thefuncéon-by-funcdon analysiscalled forin thereguladons
when shediscussed how long hecould walk,sit,and stand,and hisotherexeo onallim itadons.

Accordingly, this court agtees with the magistrate judge's conclusion that the AT,
                                                                                 J'S
determinadonofSamuel'sR-
                       FCwassupportedbysubstantialevidence.Samuel'sobjecdonsto
thisfm ding ate OVE RRU LED .

      B.Subjective Complaints
       Samuelalso argtzesthatthe ATJ merely summatized hissubjecdve complaintsand
concluded that the allegadons were not fully supported without providing the requited

explanadon ofhow shearrived atherconclusions.Themagisttatejudgefound thatthe ATJ
included a detailed descripéon ofSam uel's m edicalhistory along with llis own allegadons

before fincling thathisallegadonswere notene ely consistentwit.h the m edicalevidence and

otherevidenceinthetecord.Forexample,theATJfoundthatSnmuel'ssubjecdvecompbints
w ere not 6A11y supported by the reportsof doctorswho tzeated him ,im aging studies ofhis


                                            8
hip,and the state agency physicians.In addidon,llisrepol'ts ofllis dat
                                                                     'ly acdvides wete not

consistentwith eitherhisclnim ed physicalozm entalim paitm ents.

      In his objecdons,Samuelatgues thatthe AI,
                                              J engaged in speculation and made
generalized statem ents thathisallegadons are notentitely consistentwith other eddence in

therecordandthatthemagisttatejudgefailedtoTfacknowledgetheevidencepointedtobythe
ATJ does not disprove plaindff's pain allegadons.'' However, Samuel does not specify
examplesofspeculation orgeneralized statements to wlzich he objects,wllich makesit
impossibletoaddresstheobjecdon.
      Moreover,itisthedutyoftheATJtomakefindingsoffactand toresolveconflictsin
theevidence.1âgl
               y-q,907F.2d at1456.lfthe AIJ cited substandalevidencein suppottofher
determination thatSamuel'ssubjecdve complaintswere notsuppotted by therecord,she
committednoerror.SeeBisho v.Comm'rofSoc.Sec.,583F.App'x.65,68(4thCir.2014)
(finding AT.
           J'S determinadon suppozted by substandalevidence where she cited specihc
contzadictorytestimonyand evidencein analyzingclnimant'scredibility).
      Also,w1:.
              11regard totheazgumentthattheevidencecitedbythe ATJ doesnotdisprove
Snm uel's allegadons, the role of the reviewing court is lim ited to dete= ining w hether

substandal evidence supports the AT.
                                   J's detetminadon.Thecourt may not teweigh the
evidence and is notatlibertyto determine whether the evidence pointed to by the ATJ
disprovesSnmuel'ssubjecéveallegations.SeeH a sv.Sullivan,907 F.2d 1453,1456 (4th Cit.
1990)rfgfjtisnotwithin thepzovince ofa reviewing courtto deternaine theweightofthe
evidence,norisitthecourt'sf'uncéontosubstimteitsjudgmentforthatoftheSecretaryifhis
decision issupportedbysubstandalevidence.'')

                                            9
      Rather,aslongasthe AIJcitesto substanéalevidence--motethan ascine abutless
than a prepondetance-the dete= inadon m ustbe upheld.Peazson v.Colvin,810 F.3d 204,

207(4thCit.2015).SeealsoCtai v.Chatet,76F.3d585,589(4t.hCit.1996)(notingthatthe
decisionbefotetlaecokutisnotwhethetthecbimantisdisabled,butwhethettheAIJ'sSnding
ofnoclisabilityis'supportedbysubstandalevidence);Fo v.Ber 13i11,No.C8D-17-2743,2018
W L 3707837 at*5 (D.Md.2018)(fincling thatwhileevidencecited by plnindffcould be
construedassupportforplaindff'sviewpoint,itisnotcourt'szoletoreweigh evidence);Clark
v.Colvin,No.5:13-cv-00157,2014 W L 7005366 at*1 rfl'he Couttcannotsubsdtazte its
judgmentforthatoftheCommissioner,eveniftheCourtwouldhavedecideddifferently,so
long asthe AT,
             J'Sdecisionissupponedbysubstandalevidence.'')Forthesezeasons,thecourt
OVERRULES Samuel'sobjecdon thatthemagistratejudgeettedwhen hefound thatthe
ATJ properly considered Snmpel's complnints of disabling pain and his other subjecdve
com plaints.

      C.N ew'Evidence

      In Wilkinsv.Sec' De 'tHealth andHumanServs.,953F.2d 93,96 (4th Cit.1991),
theFourth Citcuitheld thatffTheAppealsCouncilm ustconsiderevidencesubm ittedw1t.
                                                                               11the

requestforreview in decidingwhethetto grantreview <iftheaddidonalevidenceis(a)new,
(b)material,and(c)relatestotheperiodonorbeforethedateoftheAT,
                                                            J'Sdecision.'''(quoting
W illinmsv.Sullivan,905 F.2d 214,216 (8th Cir.1990)).ln addidon,there mustalso be a
teasonableptobabititythattheaddidonalevidencewould changetheoutcom eofthedecision.

20C.F.R.j404.970.Snmuelsubnlitted new evidenceto theAppealsCouncil,wllich consisted
of21pagesfrom New HorizonsHealthcare datedJuly 19,2017 thtough Febt'uary 14,2018,
and 14 pagesfrom Carilion ClinicPain M anagem ent,dated February 21,2018 through M atch

13,2018.TheAppealsCouncildeclined to considerthe evidencebecausethe AIJ decided
Sam uel'scbim on April28,2017 and the evidencew asproduced afterthatdate.

       Samuelarguedtothemagistratejudgethattheevidencewasnew,material,andrelevant
totheissuesthatwerebeforetheATJ.HearguedthattheAIJ
                                                 ,discountedSamuel'sallegaéons
ofpain because he was noton condnued pain m edicationsand the new evidence confit-med

that opioids w ere not presczibed for lnim because of his past substance abuse issues and

psychiatricillness.The evidence furthetshow ed thatSam uelcondnued to have signihcantleft

hip pain and w alked with a lim p aftethiship replacem ent.

      Themagistratejudgç found thatthenew evidencedid notzelateto yhçpedod on or
beforethedateoftheAT,
                    J'Sdecision.Themagistratejudgealsofoundthatthenew evidence
wasnotin conflictwitlltheevidencealreadyconsideredbythe ATJ and thuswotzldnotlikely
have changed herdecision.

       ln llisobjections,Samuelraisedthesameargumentsheraised to themagistratejudge.
Although Samuelarguesthatthe ATJ discounted lzisallegationsofpain becausehewasnot
oncon% uedpainmedications,thatisnotacompleterecitaéon oftheAT,
                                                             J'Sreasons.TheATJ
fotm d that Snm uel's use of alcohol since lais sutgery and his requests for narcodc pain

m edicadon were notstrong evidence ofseverepain sym ptom sbecause he had a long history

ofheavyalcoholusepriortothesym ptoms.TheATJalso notedthattheorthopedicsurgeon
had not found a frgood reason''for Sam uel's pain and had notprescribed addidonalpain

m ei cadons or ueatnent except for physical therapy, wllich Sam uel did not attend. In

addidon,although he testifed thatpnin lim ited hisability to concentrate,he also tesdhed that
hewatchedtelevision,enjoyedreadingbooks,andcompletedcrosswordandSudokupuzzles.
R.56-57.

      The factthata doctorwho saw Sam uelafterApril28,2017 found the use ofopioid

m edicadon contraindicated because of Sam uel's history of alcohol abuse w ould not have

changedtheAT,
            J'Sopitlion.Samuel'salcoholism waswell-doclzmentedintherecordandwas
a concern forotherdoctorswho pzescribed m edicatb ns.R.896.H e typically wasprescribed

non-narcodc pain relieverssuch asCelebtex,ibupzofen,acetnm inophen,and aspitin.R.696,

895,896,730.Sam uelpointsto nothing in eithertherecord orthenew evidence thatinclicates

itwould havechanged the AIJ
                          ,'sdecision with tegard to hissubjectiveallegationsofpain.
Therçfore,llisobjecdonsonthisissueareOVERRULED.
                                   CO N CLU SIO N

      Forthereasonsstated,thecourtfmdsnoerzozinthemagistratejudge'sconclusion
thattheA1,
         J'sdecision issupportedbysubstantialevidence.Assuch,themagisttatejudge's
reportand recom m endadon willbe adopted in itsentirety.

      An appropriate Orderw.
                           illbe entered.

                                        Entered:& %j OQ M 11
                                                             r


                                        M ichaelF.Urbansld
                                        ChiefUrlited StatesDistrictludge
